



Exhibit 10.5



AMENDED AND RESTATED
CASH-SETTLED
OPTION AWARD AGREEMENT
ONEMAIN HOLDINGS, INC.
This Amended and Restated Award Agreement (this “Option Award Agreement”), dated
as of July 26, 2019 (the “Amended Date”), is made by and between OneMain
Holdings, Inc., a Delaware corporation (the “Company”), and Douglas H. Shulman
(the “Participant”).
The Company and the Participant entered into an Award Agreement (the “Original
Award Agreement”), dated as of July 12, 2018 (the “Date of Grant”), pursuant to
which the Participant was granted the Option (as defined below). The Option was
not, and was not granted under or pursuant to, an “equity-compensation plan” (as
such term is defined in NYSE Rule 303A.08) because it provides for a payment of
cash rather than the delivery of equity securities. Although the Option is not
granted under the Amended and Restated OneMain Holdings, Inc. 2013 Omnibus
Incentive Plan (as may be amended from time to time, the “Plan”), except as
expressly provided otherwise, the Option will be governed in a manner consistent
with the terms and conditions of the Plan.
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Plan. Where the context permits, references to the Company shall include any
successor to the Company.
1.Grant of Option. The Company granted to the Participant an option with respect
to 650,000 shares of Common Stock at the price per share of $33.40 as of the
Date of Grant, subject to adjustment as provided in the Plan and as set forth
below (the “Exercise Price”) (the “Option”), subject to all of the terms and
conditions of Exhibit A hereto, this Option Award Agreement and the Plan. In no
event shall the Exercise Price be below Fair Market Value of a share of Common
Stock on the Date of Grant and, if such Exercise Price is below Fair Market
Value of a share of Common Stock on the Date of Grant, the Exercise Price shall
automatically be adjusted to reflect the Fair Market Value of a share of Common
Stock on the Date of Grant.


2.Vesting of Option. The Option shall become vested in accordance with the
vesting schedule set forth in Exhibit A hereto (the “Vesting Schedule”). Except
as otherwise provided under the terms of the Plan or in Exhibit A hereto, if the
Participant’s employment is terminated for any reason (the “Termination”), this
Option Award Agreement shall terminate and all rights of the Participant with
respect to Options that have not vested shall immediately terminate.


3.Exercise Price. Prior to the Amended Date, the Exercise Price was decreased in
connection with each cash dividend declared and paid to holders of shares of
Common Stock in an amount equal to the per share cash dividend and at the time
that such dividends were paid to such holders. On and after the Amended Date,
with respect to each cash dividend payable to holders of shares of Common Stock
(each such dividend, calculated on a per share basis, a “Dividend”) which is
declared and has a record date during the period beginning on the Amended Date
while the Option remains outstanding and unvested and the Participant remains
continuously employed by the Company or one of its Affiliates, the Exercise
Price of each share of Common Stock subject to the unvested portion of the
Option shall be decreased on the record date in an amount equal to fifty percent
(50%) of such Dividend. On and after the Amended Date, with respect to each
Dividend which is declared and has a record date during any period beginning on
the Participant’s termination of employment while the Option remains outstanding
and unvested, the Exercise





--------------------------------------------------------------------------------





Price of each share of Common Stock subject to the unvested portion of the
Option shall be decreased on the record date in an amount equal to one hundred
percent (100%) of such Dividend.


4.Other Rights. The Participant shall have no rights of a stockholder (including
the right to distributions or dividends) with respect to the Option; provided,
that with respect to each Dividend which is declared and has a record date
during the period beginning on the Amended Date while the Option remains
outstanding and unvested and the Participant remains continuously employed by
the Company or one of its Affiliates, the Participant shall be eligible to
receive an amount equal to the product of (i) the number of shares of Common
Stock subject to the unvested portion of the Option on the record date of any
such Dividend, and (ii) fifty percent (50%) of the amount of the Dividend,
subject to the Participant remaining continuously employed by the Company or one
of its Affiliates through such record date, which amount shall be paid to the
Participant as soon as practicable following the date such Dividend is paid to
holders of shares of Common Stock, but no later than forty-five (45) days
following the end of the quarter during which any such record date occurs. No
interest or other earnings will be credited with respect to such payment.


5.Method of Exercise; Settlement. The Option, to the extent it becomes vested
pursuant to Section 2, shall be automatically exercised by means of a cashless
exercise procedure on the day following the Tranche I Sell-Down Date or the
Tranche II Sell-Down Date, as applicable (as defined in Exhibit A) and the
Company shall deliver to the Participant (or the Participant’s personal
representative) as soon as practical thereafter, but in no event later than 30
days following such applicable date, cash in an amount equal to (i) the product
of (A) the number of shares of Common Stock the Participant would have otherwise
been entitled to receive upon such exercise pursuant to such cashless exercise
procedure, multiplied by (B) the Fair Market Value of share of Common Stock
(determined as of the date following the Tranche I Sell-Down Date or the Tranche
II Sell-Down Date, as applicable) less the Exercise Price, less (ii) any
withholding pursuant to Section 9.
6.Termination of Option. The Option shall terminate, to the extent not earlier
terminated pursuant to Section 2 or exercised pursuant to Section 5, on the
ten-year anniversary of the Date of Grant (the “Expiration Date”). Upon the
termination of the Option, the Option and all rights hereunder shall immediately
become null and void.


7.Option Award Agreement Subject to Plan. This Option Award Agreement shall be
interpreted as though it were made pursuant to the provisions of the Plan, which
is incorporated herein by this reference, and is intended, and shall be
interpreted in a manner, to comply therewith. In the event of any conflict
between the provisions of this Option Award Agreement and the provisions of the
Plan, the provisions of the Option Award Agreement shall govern. The Participant
hereby acknowledges receipt of a copy of the Plan.


8.No Rights to Continuation of Employment. Nothing in the Plan or this Option
Award Agreement shall confer upon the Participant any right to continue in the
employ of the Company or any Affiliate thereof or shall interfere with or
restrict the right of the Company or its Affiliates to terminate the
Participant’s employment any time for any reason whatsoever, with or without
cause.


9.Tax Withholding. The Company shall have the right to deduct from all amounts
paid in cash any sums required or permitted by federal, state or local tax law
to be withheld with respect to the exercise of any Options.


10.Section 409A Compliance. The intent of the parties is that the payments and
benefits under this Option Award Agreement be exempt from Section 409A of the
Code as short-term deferrals pursuant to Treasury Regulation Section
1.409A-1(b)(4), and this Option Award Agreement shall be interpreted and
administered consistent with such intent; provided, however, that to the extent
this payments and benefits





--------------------------------------------------------------------------------





under this Option Award Agreement are subject to Section 409A of the Code, the
intent of the parties is that such payments and benefits comply with Section
409A of the Code and to the maximum extent permitted, this Option Award
Agreement shall be interpreted and administered to be in compliance therewith.
Each payment and benefit hereunder shall constitute a “separately identified”
amount within the meaning of Treasury regulation §1.409A-2(b)(2). The Company
makes no representation that any or all of the payments and benefits under this
Option Award Agreement comply with or are exempt from Section 409A of the Code
and makes no undertaking to preclude Section 409A of the Code from applying to
any such payments or benefits. The Participant shall be solely responsible for
the payment of any taxes and penalties incurred under Section 409A of the Code.


11.Governing Law. This Option Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.


12.Option Award Agreement Binding on Successors. The terms of this Option Award
Agreement shall be binding upon the Participant and upon the Participant’s
heirs, executors, administrators, personal representatives, transferees,
assignees and successors in interest, and upon the Company and its successors
and assignees, subject to the terms of the Plan.


13.No Assignment. Notwithstanding anything to the contrary in this Option Award
Agreement, neither this Option Award Agreement nor any rights granted herein
shall be assignable by the Participant.


14.Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Option Award Agreement, including but not limited to all
acts and documents related to compliance with federal and/or state securities
and/or tax laws.


15.Severability. Should any provision of this Option Award Agreement be held by
a court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Option Award Agreement, the balance of which shall continue to be binding upon
the parties hereto with any such modification (if any) to become a part hereof
and treated as though contained in this original Option Award Agreement.
Moreover, if one or more of the provisions contained in this Option Award
Agreement shall for any reason be held to be excessively broad as to scope,
activity, subject or otherwise so as to be unenforceable, in lieu of severing
such unenforceable provision, such provision or provisions shall be construed by
the appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear, and such determination by such judicial body shall not affect the
enforceability of such provisions or provisions in any other jurisdiction.


16.Entire Agreement. This Option Award Agreement, including Exhibit A hereto,
and the Plan, along with the Participant’s employment agreement to the extent it
is not inconsistent with this Agreement and the Plan, contain the entire
agreement and understanding among the parties as to the subject matter hereof,
and supersedes any other agreements (including the Original Award Agreement) or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof.


17.Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.







--------------------------------------------------------------------------------









18.Counterparts; Electronic Signature. This Option Award Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which together shall be deemed to be one and the same
instrument. Your electronic signature of this Option Award Agreement shall have
the same validity and effect as a signature affixed by your hand.


19.Amendment. No amendment or modification hereof shall be valid unless it shall
be in writing and signed by all parties hereto.


20.Set-Off. The Participant hereby acknowledges and agrees, without limiting
rights of the Company or any Affiliate thereof otherwise available at law or in
equity, that, to the extent permitted by law, the payments due to the
Participant under this Option Award Agreement may be reduced by, and set-off
against, any or all amounts or other consideration payable by the Participant to
the Company or any of its Affiliates under any other agreement or arrangement
between the Participant and the Company or any of its Affiliates; provided that
any such set-off does not result in a penalty under Section 409A of the Code.






[Signature Page Follows]

































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Option Award Agreement
as of the date set forth above.


ONEMAIN HOLDINGS, INC.


By ____________________________


Print Name: _____________________


Title: __________________________


































[Company’s Signature Page to Option Award Agreement]





--------------------------------------------------------------------------------







The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Option Award Agreement.


PARTICIPANT


Signature ____________________


DOUGLAS H. SHULMAN


Address: _____________________
_____________________
































[Participant’s Signature Page to Option Award Agreement]





--------------------------------------------------------------------------------







EXHIBIT A
Vesting of Options:
The number of Options granted hereunder will vest as follows, conditioned, in
each case, on the Participant’s continued employment with the Company or one of
its Affiliates as of the applicable vesting date:
•
The Options granted hereunder will be divided into three (3) tranches;



◦
300,000 “Tranche I Options”;



◦
225,000 “Tranche II Options”; and



◦
125,000 “Tranche III Options”.



Subject to the Participant remaining continuously employed by the Company or one
of its Affiliates through the applicable Vesting Date (as defined below):
•
The Tranche I Options vest if on or prior to the date on which at least 75% of
the Company’s issued and outstanding shares of Common Stock are owned by
stockholders other than OMH Holdings, L.P. and its Affiliates (such date, the
“Tranche I Sell-Down Date”), the Company achieves a $55 per share (“Tranche I
Price Trigger”) volume-weighted average trading price (“VWAP”) as of the Date of
Grant over a consecutive 6-month period; provided, however, that,
notwithstanding whether the Tranche I Price Trigger has been achieved as of the
Tranche I Sell-Down Date, if, on the day following the Tranche I Sell-Down Date,
the Fair Market Value of a share of Common Stock is not lower than 10% below the
Tranche I Price Trigger, then the Tranche I Options shall vest on the Tranche I
Sell-Down Date;



•
The Tranche II Options (and, to the extent not previously vested, the Tranche I
Options) vest if on or prior to the date on which at least 90% of the Company’s
issued and outstanding shares of Common Stock are owned by stockholders other
than OMH Holdings, L.P. and its Affiliates (such date, the “Tranche II Sell-Down
Date” and each of the Tranche I Sell-Down Date and the Tranche II Sell-Down
Date, the “Vesting Date”), the Company achieves a $70 per share (“Tranche II
Price Trigger”) VWAP as of the Date of Grant over a consecutive 6-month period;
provided, however, that, notwithstanding whether the Tranche II Price Trigger
has been achieved as of the Tranche II Sell-Down Date, if, on the day following
the Tranche II Sell-Down Date, the Fair Market Value of a share of Common Stock
is not lower than 10% below the Tranche II Price Trigger, then the Tranche II
Options shall vest on the Tranche II Sell-Down Date; and



•
The Tranche III Options (and, to the extent not previously vested, the Tranche I
Options and the Tranche II Options) vest if on or prior to the Tranche II
Sell-Down Date, the Company achieves a $85 per share (“Tranche III Price
Trigger”) VWAP as of the Date of Grant over a consecutive 6-month period;
provided, however, that, notwithstanding whether the Tranche III Price Trigger
has been achieved as of the Tranche II Sell-Down Date, if, the day following the
Tranche II Sell-Down Date, the Fair Market Value of a share of Common Stock is
not






--------------------------------------------------------------------------------





lower than 10% below the Tranche III Price Trigger, then the Tranche III Options
shall vest on the Tranche II Sell-Down Date;
provided, however, that if the Participant’s employment terminates as a result
of death or Disability or the Participant’s employment is terminated without
Cause or the Participant resigns for Good Reason, the Options shall remain
outstanding for up to twelve (12) months following such date of termination
during which the Options will remain eligible to vest based on satisfaction of
the conditions set forth in this Exhibit A; provided, further, that if the
Tranche I Price Trigger, the Tranche II Price Trigger and/or the Tranche III
Price Trigger has been achieved during Participant’s employment, and if the
Participant’s employment terminates as a result of death or Disability or the
Participant’s employment is terminated without Cause or if Participant resigns
for Good Reason, the Tranche I Options, the Tranche II Options or the Tranche
III Options, as applicable, shall remain outstanding for up to twenty-four (24)
months following such date of termination during which such Options will remain
eligible to vest based on satisfaction of the conditions set forth in this
Exhibit A including the occurrence of the Tranche I Sell-Down Date or the
Tranche II Sell-Down Date, as applicable, occurring during such time period.
Notwithstanding the foregoing, (i) upon a Change in Control, if the conditions
set forth in this Exhibit A have not been satisfied, the Options subject to
vesting conditions shall terminate and be forfeited, and (ii) any Options that
have not vested on or prior to the day following the Tranche II Sell-Down Date
shall be forfeited immediately following the day following the Tranche II
Sell-Down Date.
As used in this Exhibit A, “volume-weighted average trading price per share”
shall be determined by the Committee and will be adjusted for the payment of
Dividends as appropriate. Prior to the Amended Date, the VWAP shall be decreased
in connection with each cash dividend declared and paid to holders of shares of
Common Stock in an amount equal to the per share cash dividend at the time that
such dividends are paid to such holders. On and after the Amended Date, the VWAP
(i) shall be decreased on the record date of each Dividend which is declared and
has a record date during the period beginning on the Amended Date while the
Option remains outstanding and unvested and the Participant remains continuously
employed by the Company or one of its Affiliates in an amount equal to fifty
percent (50%) of the Dividend, and (ii) shall be decreased on the record date of
each Dividend which is declared and has a record date during any period
beginning on the Participant’s termination of employment while the Option
remains outstanding and unvested in an amount equal to one hundred percent
(100%) of such Dividend.









